Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,965,964 in view of “How to add follower, subscriber and donation alerts on stream,” posted at <https://gamingcareers.com/guides/alerts-on-stream> on 3/8/2017 (Gaming Careers). 
With regard to claims 21-40, the instant claims are substantially within the scope of claims 1-20 of ‘964.  However, the claims of ‘964 fail to teach, but Gaming Careers teaches that the overlay is an audio overlay (Gaming Careers: Page 12, Sound.  Sounds may be provided as an overlay, such as in conjunction with an image.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an audio overlay to enable a streamer to have control over the exact form of the overlay, where a sound would be able to draw attention to the overlay or otherwise create the type of ambience that a streamer wishes to present to the audience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0183844 (Danker) in view of Bree Brouwer in “Restream.io Enables Video Game Live Streamers to Broadcast to Multiple Sites At Once,” Posted at < https://www.forbes.com/sites/breebrouwer/2016/08/25/restream-video-game-live-streaming-multicasts/#1d7d5cbc5072> on August 25, 2016 (Brouwer), US 2014/0351871 (Bomfim) and “How to add follower, subscriber and donation alerts on stream,” posted at <https://gamingcareers.com/guides/alerts-on-stream> on 3/8/2017 (Gaming Careers).ref
With regard to claim 21, Danker discloses a system comprising: 
one or more processors; and 
one or more machine-readable, non-transitory storage mediums that include instructions configured to cause the one or more processors to: 
establish communication with a first streaming service and a second streaming service configured to receive and transmit information (Danker: Figure 5, 502); 
receive, from a client computing platform, video content defined by an image and/or audio content captured from the client computing platform associated with a user (Danker: Figure 5, 502); 
stream a first copy of the video content to the first streaming service (Danker: Figure 5, 502); 
receive, from the first streaming service, a first set of viewer input information associated with a first user's interaction with the first streaming service (Danker: Paragraphs [0011]-[0013] and Figure 4B); and 
based on the first set of viewer input information, selectively apply a first overlay to the first copy of the video content (Danker: Paragraphs [0011]-[0013] and Figure 4B).

Danker in view of Brouwer and Bomfim fails to teach, but Gaming Careers teaches that the overlay is an audio overlay (Gaming Careers: Page 12, Sound.  Sounds may be provided as an overlay, such as in conjunction with an image.).  Accordingly, it would have been obvious to one of ordinary skill 

With regard to claim 22, Danker in view of Brouwer, Bomfim, and Gaming Careers teaches wherein the first audio overlay is not applied to the second copy of the video content (Bomfim: Figure 3.  Each stream is provided with its own customization.).

With regard to claim 23, Danker in view of Brouwer, Bomfim, and Gaming Careers teaches wherein the one or more machine-readable, non- transitory storage mediums further include instructions configured to cause the one or more processors to: receive, from the second streaming service, a second set of viewer input information associated with a second user's interaction with the second streaming service; and based on the second set of viewer input information, selectively apply a second audio overlay to the second copy of the video content (Danker: Paragraphs [0011]-[0013] and Figure 4B and Bomfim: Figure 3.  It is noted that the first and the second do not need to be different.  However, in view of Bomfim, different overlays would be applied to each stream, even if the overlays end up providing similar information.).

With regard to claim 24, Danker in view of Brouwer, Bomfim, and Gaming Careers teaches wherein the second audio overlay is different than the first audio overlay (Bomfim: Figure 3.  The overlays would be separately applied, and would be specific to the provider, and thus would be different, even if the information of the overlay is the same.).

With regard to claim 25, Danker in view of Brouwer, Bomfim, and Gaming Careers teaches wherein the second audio overlay is not applied to the first copy of the video content (Bomfim: Figure 3).

With regard to claim 26, Danker in view of Brouwer, Bomfim, and Gaming Careers teaches wherein the instructions are executed by software operating on the client computing platform, and wherein the first and second streaming services are operated by one or more servers in electronic communication with the client computing platform (Danker: Paragraph [0026] and Bomfim: Figure 1).

With regard to claim 27, Danker in view of Brouwer, Bomfim, and Gaming Careers teaches wherein the selectively applied first audio overlay to the first copy of the video content is executed in real-time as defined by the first set of viewer input information (Danker: Paragraph [0023].  The content is a live stream, where any overlay is applied in real-time.).

With regard to claims 28-40, the instant claims are similar to claims 21-27, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444